Opinion to issue April 13, 2006                                                        














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00273-CR
____________

LAKENDRICK EARL JACOB, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 178th District Court 
Harris County, Texas
Trial Court Cause No. 1040169



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Lakendrick Earl Jacobs, and signed a final judgment in this case on November 10,
2005.  Lakendrick Earl Jacobs did not file a motion for new trial, and therefore the
deadline for filing a notice of appeal was December 10, 2005, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1) and therefore the deadline for filing notice
of appeal was Monday, December 12, 2006, because the thirtieth day after sentencing
fell on a weekend .  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Lakendrick Earl Jacobs filed a notice of appeal on March 21, 2006, 99 days
after the deadline. 
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).